Title: From James Madison to the Senate, 11 December 1815
From: Madison, James
To: Senate


                    
                        
                            Washington
                            Decr 11th. 1815.
                        
                    
                    I transmit the original of the Convention between the United States and Great Britain, as Signed by their respective plenipotentiaries on the 3d day of July last; a copy of which was laid before the Senate on the 5th. instant.
                    I transmit also a copy of the late Treaty of Peace with Algiers, as certified by one of the Commissioners of the United States; An office Copy of which was laid before the Senate on the 5th instant; the original of the Treaty, not having been received.
                    
                        
                            James Madison
                        
                    
                